DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification (specifically at least [0020, 0045]) is the term “FNR”.  It is unclear what this acronym stands for.  Please revise to provide the definition of the term.
Appropriate correction is required.

Claim Interpretation
Claim 7 states the limitation “the basis of a model with the aid of a volume flow balance”.   This limitation has been interpreted in light of [0017] the specification to mean “the basis of a model with the aid of the following volume flow balance: "delivery volume flow of the hydraulic pump-leakage at actual pressure=displacement flow of the hydraulic motor"”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 3 cites the limitation “a constant or continuous relation”.  It is unclear if the term constant is the same as or different from the term continuous.  Therefore the scope of the claim is indeterminate.  For examination, the terms were interpreted as having the same meaning and one of the two should be deleted.
Claims 2-4 are rejected for their dependence upon claim 1.
Claim 10 Ln 3 cites the limitation "a FNR”.  It is unclear what this term is.  A review of the specification fails to describe this term.  Therefore the scope of the claim is indeterminate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bausenhart; Heinz et al. US 5678462 A, hereinafter Bausenhart.
Regarding claim 1, Bausenhart discloses (Fig. 1-3) a wheel drive assembly for a 
a hydraulic motor (18) comprising 
an electrical adjusting unit (21) configured to adjust a motor displacement of the hydraulic motor so as to dictate a constant or continuous relation between a motor drive current and the motor displacement (Col 4 Ln 4-6); and 
an electronic control unit (26) comprising: 
a pressure regulator configured to regulate the motor displacement in dependence on an actual pressure (as indicated by pressure sensor (25)) and a nominal pressure (Col 6 Ln 17-33 states pressure control with inputs of the pressure sensor (25) and “maximum value” interpreted as the nominal pressure, whereby the displacement of the motor via (22, 23) is controlled); and 
a feedforward controller associated with the pressure regulator and configured to preset a preset motor displacement (Col 6 Ln 2-6 indicates a portion of the controller providing a current signal interpreted as the preset motor displacement). 
Regarding claim 2, Bausenhart discloses (Fig. 1-3) the pressure regulator is nonlinear (Fig. 2 depicts the control of torque (M) vs motor/traveling speed (n/v); Fig. 3 depicts displacement angle (α) vs motor/traveling speed (n/v); a fundamental relationship for hydraulic pumps and motors is Torque = Pressure * Displacement; therefore, when the displacement is changed linearly (as depicted in Fig. 3) and the torque responds in a non-linearly way, the pressure MUST also be functioning in a non-linearly way).
Regarding claim 3, Bausenhart discloses (Fig. 1-3) at least one of the pressure regulator and the feedforward controller have, as an input variable, a rotational speed 
Regarding claim 4, Bausenhart discloses (Fig. 1-3) the preset motor displacement is a calculated motor displacement calculated based on a model via the feedforward controller in dependence on the nominal pressure and a motor rotational speed (Col 5 Ln 38-58, Col 6 Ln 2-6 indicates the controller calculating a motor displacement that is dependent upon the nominal pressure and motor rotational speed). 

Regarding claim 5, Bausenhart discloses (Fig. 1-3) a hydrostatic traction drive (Abstract) comprising: a wheel drive assembly comprising (2-8): 
a hydraulic motor (18) comprising 
an electrical adjusting unit (21) configured to adjust a motor displacement of the hydraulic motor so as to dictate a constant or continuous relation between a motor drive current and the motor displacement (Col 4 Ln 4-6); and 
an electronic control unit (26) comprising: 
a pressure regulator configured to regulate the motor displacement in dependence on an actual pressure (as indicated by pressure sensor (25)) and a nominal pressure (Col 6 Ln 17-33 states pressure control with inputs of the pressure sensor (25) and “maximum value” interpreted as the nominal pressure, whereby the displacement of the motor via (22, 23) is controlled); and 
a feedforward controller associated with the pressure regulator and configured to 
an axial piston pump (16, Col 3 Ln 60-67) comprising an adjusting unit (22, 23) configured to adjust a pump delivery volume of the axial piston pump (Col 4 Ln 11-15). 
Regarding claim 6, Bausenhart discloses (Fig. 1-3) the preset motor displacement is a calculated motor displacement calculated based on a model via the feedforward controller based on the nominal pressure, a motor rotational speed (indicated by 11), a pump rotational speed (indicated by 12), and one of the pump delivery volume and a pump swivel angle (Fig. 3) (Col 5 Ln 38-58, Col 6 Ln 2-6 indicates the controller calculating a motor displacement that is dependent upon the nominal pressure, motor rotational speed). 
Regarding claim 12, Bausenhart discloses (Fig. 1-3) the adjusting unit of the axial piston pump comprises an actuating cylinder having a first actuating pressure chamber in which a first actuating pressure is set via a first pressure reducing valve, the first actuating pressure being dependent on a preselected first current strength at a first magnet of the first pressure reducing valve (Col 4 Ln 1-15).

Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7, 8 and 11
Claim 9 is dependent up claim 8.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Bausenhart fails to disclose the claimed limitations, and it would be unobvious to modify Bausenhart to comprise said limitations.

Relevant Art
WU; DUQIANG et al. US 20140244117 A1 and DeMarco; Frank A. et al.	US 20110295473 A1 disclose hydrostatic traction drives comprising hydraulic motor, hydraulic pumps with pressure control, and actuating cylinders with first/second pressure reducing valves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

/F Daniel Lopez/Primary Examiner, Art Unit 3745